MEMORANDUM **
Gary L. and Patricia A. Sepp, husband and wife, appeal pro se the tax court’s summary judgment in favor of the Commissioner of Internal Revenue (“Commissioner”) in their action challenging a federal tax hen. We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We review de novo, Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir.2002), and we affirm.
The tax court properly granted summary judgment because petitioners failed to present evidence sufficient to create a genuine issue of material fact as to whether the Internal Revenue Service complied with all statutory requirements in providing them notice of tax assessments. See Hughes v. United States, 953 F.2d 531, 535, 539-40 (9th Cir.1992).
We have considered petitioners’ remaining contentions, and conclude that they lack merit.
Petitioners’ motion for extension of time to file a reply brief is granted. The Clerk shall file the reply brief received on March 15, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.